The Attorney                       General of Texas
                                               January      28,   1980

MARK WHITE
Attorney General


                   Honorable Albert Brown, Chairman                  Opinion No. NW-132
                   Committee on Constitutional
                    Amendments                                       Re: Whether     the  competitive
                   House of Representatives                          bidding requirements  of article
                   Austin, Texas                                     23684 V.T.C.S., apply to housing
                                                                     authorities.

                   Dear Representative         Brown:

                          You ask whether article 2368a, V.T.C.S., applies to housing authorities.
                   Article 2368a, V.T.C.S., requires cities and counties to let certain contracts
                   on competitive bids and sets out notice requirements.    A housing authority is
                   created in each city by article 1269k, V.T.C.S. It may not exercise its
                   powers unless the governing body of the city declares a need for it to
                   function.    Article 1269k, V.T.C.S., does not include sny requirement of
                   competitive bidding.

                           Texas courts have stated that a housing authority is a division of the
                   city within which it exists. Aetna Casualty and Surety Company v. Glidden
                   a,      283 S.W.2d 440 (Tex.x
                      rounds 291 S.W.2d 315 (Tex. 1956); M&s v. Housimz Autho&y
                   if---
                     .W.2d 487 (Tex. Civ. App. - Daii~~ .
                   266 S.W.2d 842 (Tex. 1954). Miers v.‘Hx
                    involved the condemnation of land by
                    that article    3268, V.T.C.S., exempting     mHonorable Albert Brown       -    Page Two    (NW-132)



must be sold in accordance       with the requirements     of article   1577, V.T.C.S.     The opinion
stated ss follows:

           Just as the Housing Authorities may receive the benefit of statutes
           applying to cities and counties, so they must comply with the
           statutes applying to cities and counties where such statutes do not
           conflict with the powers granted to them in Article 1269k.

Based on this opinion and the opinions of the Texas courts, we conclude that article 2368a,
V.T.C.S., applies to housing authorities as divisions of cities.  See also Acts 1979, 66th
Leg., ch 770, at 1901 (to be codified as V.T.C.S. art. 2368a.3jBnal            competitive
bidding requirements for housing authorities).

                                           SUMMARY

           Housing authorities are subject to the competitive           bidding require-
           ments of article 2368a, V.T.C.S.




                                                MARK         WHITE
                                                Attorney     General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney     General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Bob Gammage
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                              P. 424